Title: To Thomas Jefferson from Christopher Greenup, 18 October 1804
From: Greenup, Christopher
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Frankfort K. October 18th. 1804
               
               I am informed that the Offices of Collector and Surveyor at the Port of New-Orleans is now Vacant, and that Mr. John Clay formerly of this State but for several years has resided at New Orleans will probably apply for one of those Offices. I therefore beg leave to inform you that from many years acquaintance with Mr. Clay I can recommend him as a Gentleman of great Honour and integretary; he is well acquainted with the police and trade of that Country and of many of the West India Islands,—And I do firmly believe that in case he should meet with your approbation, in an appointment, that he will discharge the duties thereof with ability and punctuality. Be pleased to accept a tender of my sincere Respects
               
                  
                     Christr. Greenup
                  
               
            